IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERT SHARPE, III,                                    No. 69919
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                   FILED
                CLARK; AND THE HONORABLE
                RICHARD SCOTTI, DISTRICT JUDGE,                            MAR 0 9 2016
                Respondents,                                             TRACIE K. LI•NDEMAN
                                                                      CLERK OF SUPREME COURT
                and                                                   BY
                                                                           DEPUTY CLERK
                THE STATE OF NEVADA,
                Real Party in Interest.


                                      ORDER DENYING PETITION
                             This original petition for a writ of mandamus' asks this court
                to direct the district court to continue a criminal trial in which petitioner
                is the defendant. 2 Because petitioner has an adequate remedy at law in
                the form of a direct appeal if he is convicted, see NRS 177.015(3); NRS
                177.045; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224-25, 88 P.3d
840, 841 (2004) (explaining that right to appeal generally is an adequate
                remedy precluding writ relief even if appeal is not immediately available

                       'Petitioner also seeks a writ of prohibition. A writ of prohibition is
                not appropriate in this instance as the district court has jurisdiction over
                the matter and the petition does not allege that the court has exceeded its
                jurisdiction. See NRS 34.320 (availability of writ of prohibition); see also
                Nev. Const. art. 6, § 6(1) (jurisdiction of district courts).

                      2We note that the documents submitted with the petition suggest
                that the district court denied an oral motion for a mistrial. It is unclear
                whether petitioner requested a continuance.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                because challenged order is interlocutory in nature), we decline to
                entertain the petition. See NRS 34.170. We therefore
                           ORDER the petition DENIED.



                                                              /A
                                                          Hardesty



                                                          Saitta


                                                                      Piektf.    J.
                                                          Pickering




                cc:   Hon. Richard Scotti, District Judge
                      The Law Office of Dan M. Winder, P.C.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A